DETAILED ACTION	
	Claims 1-25 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The Information Disclosure Statement filed on April 14, 2021 has been acknowledged and has been entered into the instant application file.
Previous Double Patenting Rejections
Claims 1-25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 8,759,535.
The Applicant has filed a terminal disclaimer, which has been approved by the Office.  Therefore, the rejection is withdrawn.
Conclusion
Claims 1-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626